UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 27, 2013 iGo, Inc. (Exact name of registrant as specified in its charter) Delaware 0-30907 86-0843914 (State of other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 17800 North Perimeter Dr., Suite 200, Scottsdale, Arizona 85255 (Address of principal executive offices, including zip code) (480) 596-0061 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐
